United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Cook et al.				:	DECISION ON REQUEST FOR
Patent No. 11,033,677				:	RECONSIDERATION OF PATENT
Issue Date: June 15, 2021			:	TERM ADJUSTMENT AND 
Application No. 16/398,402			:	NOTICE OF INTENT TO ISSUE
Filing Date: April 30, 2019			:	CERTIFICATE OF CORRECTION
Attorney Docket No. 77US03			:		


This is a decision on the request under 37 C.F.R. § 1.705 filed October 11, 2021, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by seventy-two (72) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by seventy-two (72) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 
seventy-two (72) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction